IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA17-968

                                    Filed: 1 May 2018

Johnston County, Nos. 16CRS052218–19

STATE OF NORTH CAROLINA

                v.

DAVID HINES, JR.


      Appeal by defendant from judgments entered 16 March 2017 by Judge W.

Douglas Parsons in Johnston County Superior Court. Heard in the Court of Appeals

3 April 2018.


      Attorney General Joshua H. Stein, by Assistant Attorney General William H.
      Harkins, Jr., for the State.

      William D. Spence for defendant-appellant.


      BRYANT, Judge.


      Where defendant’s admitted that he was the driver of the vehicle, and the State

presented sufficient independent corroborating evidence that defendant was the

driver of the vehicle, the corpus delicti rule is satisfied and the State did not err in

denying defendant’s motion to dismiss the charges against him. We find no error in

the judgments of the trial court.

      Around 10:00 p.m. on 9 April 2016, volunteer firefighter Brent Driver (“Brent”)

was off duty when he saw an unknown female standing in the middle of the road

waving her arms back and forth on Princeton Kenly Road in Johnston County. Brent
                                    STATE V. HINES

                                   Opinion of the Court



stopped, and the woman told him that a wreck had occurred, and that she had already

called 911. Brent’s passenger, another firefighter, went and checked the car—a white

Rodeo SUV which was nose-down in a ditch on the side of the road—“to see if there

was [sic] any fluids leaking from the vehicle, gas or anything like that.” Brent then

observed defendant David Hines, Jr., leaning against the back of the white Rodeo.

Brent testified that defendant “smelled [of a] real high odor of alcohol and couldn’t

maintain his balance or anything.” Brent asked defendant to come and sit in the back

of Brent’s truck “so [defendant] didn’t fall and hurt himself.”

      Brent noted that defendant was wearing only one white shoe. An identical

white shoe was found in the driver’s side floorboard of the white Rodeo. Brent also

observed a cut on defendant’s forehead.

      Trooper Chris Bell with the North Carolina State Highway Patrol responded

to the scene of the accident. He first spoke with Brent, who told him that the driver

of the white Rodeo—defendant—was sitting in the tailgate of his truck. As Trooper

Bell approached defendant, he noticed that defendant had “a distinct sway,”

“bloodshot” and “glassy eyes,” and he also “[d]etected a very strong odor of alcohol.”

      Trooper Bell asked defendant for his driver’s license, and defendant responded

that he did not have one.      Instead, he provided Trooper Bell with an ID card

containing defendant’s picture, name, and date of birth. When Trooper Bell asked

about the accident, defendant told him he was not familiar with the area, he was the



                                          -2-
                                    STATE V. HINES

                                   Opinion of the Court



only person present in the vehicle at the time of the accident, and that he “hit the

ditch” when he ran a stop sign driving approximately sixty miles per hour.

      Trooper Bell then asked defendant to fill out a standard witness statement

form, which he handed to defendant as he sat on the tailgate of Brent’s truck. Trooper

Bell stepped away to call a tow truck, and when he returned to retrieve the witness

statement from defendant about ten to fifteen minutes later, he discovered defendant

“laying in the bed of the truck, passed out.”

      Trooper Bell retrieved the witness statement form, noting that defendant had

only signed and dated the form without providing a statement.          Based on the

information given him by defendant, Trooper Bell proceeded to fill out the witness

statement in his own handwriting.

      At some point, Trooper Bell asked defendant to submit to a portable breath

test, and defendant refused. Defendant was then arrested for driving while impaired

(“DWI”), handcuffed, placed in the front passenger seat of Trooper Bell’s patrol car,

and driven to the Johnston County courthouse’s Intoximeter room. Once there,

defendant was read his rights but refused to provide “any kind of sample” for analysis

and also refused standardized field sobriety testing later at the jail. Trooper Bell

obtained a warrant for defendant’s blood sample, and defendant was transported to

Johnston Medical Center in Smithfield. Defendant’s blood was drawn, and the sample

was submitted to the State crime lab for analysis.



                                          -3-
                                    STATE V. HINES

                                   Opinion of the Court



      On 9 April 2016, defendant was charged with DWI, driving while license

revoked (“DWLR”), and careless and reckless driving. The case was called for trial

before the Honorable W. Douglas Parsons, Judge presiding, during the 13 March 2017

Criminal Session of Johnston County Superior Court.           The trial court denied

defendant’s pretrial motion to suppress, and defendant was tried before a jury.

      Defendant stipulated that he had been previously convicted of DWI three

separate times, with his counsel acknowledging that “[h]e’s eligible for habitual

DWI.” Defendant also stipulated that his license was revoked at the time of the

accident on 9 April 2016.

      Erin Cosme, a forensic toxicologist with the North Carolina State Crime

Laboratory, was qualified as an expert witness without objection. Cosme testified

about the chain of custody regarding defendant’s blood sample taken the day of the

accident and testified that defendant’s sample revealed a blood ethanol concentration

of 0.33 grams of alcohol per 100 milliliters.

      At the close of the State’s evidence, defendant moved to dismiss all charges for

insufficiency of the evidence pursuant to N.C. Gen. Stat. § 15A-1227 and the corpus

delicti rule. The trial court denied the motion to dismiss, noting that in addition to

defendant’s own admission to Trooper Bell that he was driving the white Rodeo on

the day of the accident, there was also corroboration of the corpus delicti, the crime.

Defendant did not present any evidence.



                                          -4-
                                   STATE V. HINES

                                  Opinion of the Court



      The jury found defendant guilty of DWI, DWLR, and careless and reckless

driving. Defendant admitted to aggravating factors, and he was sentenced to twenty-

four months minimum, thirty-eight months maximum on the felony DWI. Defendant

was also sentenced to 120 days for the misdemeanors of DWLR and careless and

reckless driving. Defendant appeals.

           _________________________________________________________

      On appeal, defendant argues the trial court erred in denying his motion to

dismiss the charges of (I) habitual impaired driving; (II) driving while license

revoked; and (III) reckless driving to endanger.

                                        I & II

      Defendant first argues the trial court erred in denying his motions to dismiss

the charges of (I) habitual impaired driving and (II) driving while license revoked.

Specifically, defendant contends that the trial court erred in denying his motions to

dismiss under the corpus delicti rule, where a trooper testified that defendant

admitted at the scene that he was the driver of the wrecked car but where there was

otherwise no corroborative evidence, independent of defendant’s extra-judicial

confession. We disagree.

      “This Court reviews the trial court’s denial of a motion to dismiss de novo.”

State v. Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29, 33 (2007) (citing State v.

McKinnon, 306 N.C. 288, 298, 293 S.E.2d 118, 125 (1982)). “Upon defendant’s motion



                                         -5-
                                    STATE V. HINES

                                   Opinion of the Court



for dismissal, the question for the Court is whether there is substantial evidence (1)

of each essential element of the offense charged, or of a lesser offense included

therein, and (2) of defendant’s being the perpetrator of such offense. If so, the motion

is properly denied.” State v. Fritsch, 351 N.C. 373, 378, 526 S.E.2d 451, 455 (2000)

(quoting State v. Barnes, 334 N.C. 67, 75, 430 S.E.2d 914, 918 (1993)).

      “When the State relies upon a defendant’s extrajudicial confession, we apply

the corpus delicti rule ‘to guard against the possibility that a defendant will be

convicted of a crime that has not been committed.” State v. Cox, 367 N.C. 147, 151,

749 S.E.2d 271, 275 (2013) (quoting State v. Parker, 315 N.C. 222, 235, 337 S.E.2d
487, 494 (1985)). “This inquiry is preliminary to consideration of whether the State

presented sufficient evidence to survive the motion to dismiss.” Id.

                    The corpus delicti rule is historically grounded on
             three policy justifications: (1) to “protect[ ] against those
             shocking situations in which alleged murder victims turn
             up alive after their accused killer has been convicted and
             perhaps executed”; (2) to “ensure[ ] that confessions that
             are erroneously reported or construed, involuntarily made,
             mistaken as to law or fact, or falsely volunteered by an
             insane or mentally disturbed individual cannot be used to
             falsely convict a defendant”; and (3) “to promote good law
             enforcement      practices    [by]   requir[ing]    thorough
             investigations of alleged crimes to ensure that justice is
             achieved and the innocent are vindicated.”

Id. (alterations in original) (quoting State v. Smith, 362 N.C. 583, 591–92, 669 S.E.2d
299, 305 (2008)). “Traditionally, our corpus delicti rule has required the State to

present corroborative evidence, independent of the defendant’s confession, tending to


                                          -6-
                                    STATE V. HINES

                                   Opinion of the Court



show that ‘(a) the injury or harm constituting the crime occurred [and] (b) this injury

was done in a criminal manner.’ ” Id. (citation omitted) (quoting Smith, 362 N.C. at

589, 669 S.E.2d at 304).

             [T]he [corpus delicti] rule requires the State to present
             evidence tending to show that the crime in question
             occurred. The rule does not require the State to logically
             exclude every possibility that the defendant did not commit
             the crime. Thus, if the State presents evidence tending to
             establish that the injury or harm constituting the crime
             occurred and was caused by criminal activity, then the
             corpus delicti rule is satisfied and the State may use the
             defend-ant’s [sic] confession to prove his identity as the
             perpetrator.

Id. at 152, 749 S.E.2d at 275 (citing State v. Trexler, 316 N.C. 528, 533, 342 S.E.2d
878, 881 (1986)). “Significantly, however, ‘a confession identifying who committed the

crime is not subject to the corpus delicti rule.’ ” State v. Sawyers, ___ N.C. App. ___,

___, 808 S.E.2d 148, 152 (2017) (citation omitted) (quoting State v. Ballard, 244 N.C.

App. 476, 480, 781 S.E.2d 75, 78 (2015)).

      In Trexler, a DWI case, the defendant admitted that he wrecked his car after

drinking, left the scene, and returned a short time later. 316 N.C. at 533, 342 S.E.2d

at 881. The trial court concluded that the following independent evidence established

the corpus delicti, the crime: an overturned car was lying in the middle of the road;

when the defendant returned to the scene, he appeared impaired from alcohol; the

defendant measured a .14 on the breathalyzer; and the wreck was otherwise

unexplained. Id. The North Carolina Supreme Court held that the trial court did


                                          -7-
                                    STATE V. HINES

                                   Opinion of the Court



not err when it denied the defendant’s motion to dismiss based on the defendant’s

argument that the State failed to prove the corpus delicti of impaired driving. Id. at

535, 342 S.E.2d at 882.

      In the instant case, in addition to defendant’s statement to Trooper Bell that

he was the driver of the wrecked vehicle and defendant’s appearance of intoxication,

the State presented sufficient independent corroborating evidence that defendant

had been driving the wrecked vehicle while impaired: (1) the wrecked vehicle found

nose down in a ditch; (2) one shoe was found in the driver’s side footwell of the vehicle,

and defendant was wearing the matching shoe; (3) no one else was in the area at the

time of the accident other than defendant, who appeared to be appreciably impaired;

(4) defendant had an injury—a cut on his forehead—consistent with having been in

a wreck; and (5) the wreck of the white Rodeo could not otherwise be explained. As

to independent evidence of defendant’s impairment, the State’s expert witness in

toxicology testified that defendant’s blood sample taken the date of the accident had

a blood ethanol concentration of 0.33 grams of alcohol per 100 milliliters as defined

by N.C. Gen. Stat. § 20-4.01.

      Accordingly, pursuant to Trexler, the State offered sufficient corroborating

evidence independent of defendant’s own admission to Trooper Bell that he was the

driver of the wrecked vehicle, and the trial court did not err in denying defendant’s

motion to dismiss based on the corpus delicti rule.



                                          -8-
                                    STATE V. HINES

                                   Opinion of the Court



      As for defendant’s motion to dismiss based on the insufficiency of the evidence,

this argument also fails.

             A person commits the offense of habitual impaired driving
             if he drives while impaired as defined in G.S. 20-138.1 and
             has been convicted of three or more offenses involving
             impaired driving as defined in G.S. 20-4.01(24a) within 10
             years of the date of this offense.

N.C. Gen. Stat. § 20-138.5(a) (2017). “To convict a defendant under N.C. Gen. Stat. §

20-28(a) of driving while his license is revoked the State must prove beyond a

reasonable doubt (1) the defendant’s operation of a motor vehicle (2) on a public

highway (3) while his operator’s license is revoked.” State v. Richardson, 96 N.C.

App. 270, 271, 385 S.E.2d 194, 195 (1989) (citing State v. Atwood, 290 N.C. 266, 271,

225 S.E.2d 543, 545 (1976)).

      At trial, defendant stipulated that on 9 April 2016, his license was revoked for

an impaired driving conviction. He also stipulated to three previous convictions for

DWI within ten years of 9 April 2016: on 11 January 2013 in Wilson County; on 3

April 2008 in Nash County; and on 17 October 2008 in Wilson County. As such,

defendant has met the statutory requirements for habitual DWI pursuant to N.C.

Gen. Stat. § 20-138.5(a) and DWLR pursuant to N.C. Gen. Stat. § 20-28(a), and the

trial court did not err in denying defendant’s motion to dismiss for insufficiency of the

evidence pursuant to N.C. Gen. Stat. § 15A-1227.           Defendant’s arguments are

overruled.



                                          -9-
                                   STATE V. HINES

                                  Opinion of the Court



                                           III

      Defendant argues the trial court erred in denying his motion to dismiss the

charge of reckless driving to endanger for the same reasons enunciated in Sections I

& II, or in the alternative, because the State’s evidence was insufficient to withstand

defendant’s motion to dismiss.

      The essential elements of the charge of reckless driving to endanger include

the following:

             (a)   Any person who drives any vehicle upon a highway or
                   any public vehicular area carelessly and heedlessly in
                   willful or wanton disregard of the rights or safety of
                   others shall be guilty of reckless driving.

             (b)   Any person who drives any vehicle upon a highway or
                   any public vehicular area without due caution and
                   circumspection and at a speed or in a manner so as to
                   endanger or be likely to endanger any person or
                   property shall be guilty of reckless driving.

N.C. Gen. Stat. § 20-140(a)–(b) (2017).

      For the reasons stated in Sections I & II, the corpus delicti rule was satisfied

by the State’s evidence presented in the trial court. Defendant admitted to Trooper

Bell that he was the driver of the wrecked vehicle and that he was not familiar with

the area and ran a stop sign going sixty miles per hour before crashing, and defendant

appeared intoxicated at the scene. Thus, the State presented sufficient independent

corroborating evidence that defendant was recklessly driving the vehicle while

impaired.


                                          - 10 -
                                    STATE V. HINES

                                   Opinion of the Court



      In Sawyers, the defendant was charged with and convicted of, inter alia, DWI,

DWLR, and reckless driving. ___ N.C. App. at ___, 808 S.E.2d at 151–52. On appeal,

the defendant argued the State presented insufficient evidence, independent of the

defendant’s own extrajudicial confession to a state trooper, to establish that he was

driving the car. This Court noted that the “[d]efendant’s argument demonstrate[d] a

common misunderstanding of the corpus delicti rule[,]” and that the State had

“presented substantial evidence to establish that the cause of the car accident was

criminal activity, i.e. reckless and impaired driving.” Id. at ___, 808 S.E.2d at 152.

This Court reasoned that “[w]hile it may have been unclear at that time whether [the]

defendant or [another individual] was the driver, the corpus delicti rule merely

‘requires the State to present evidence tending to show that the crime in question

occurred.’ ” Id. (quoting Cox, 367 N.C. at 152, 749 S.E.2d at 275). The State’s evidence

included the fact that the driver of the car had been speeding and driving in an unsafe

manner and both of the vehicle’s occupants were emanating an odor of alcohol. Id.

Accordingly, this Court determined the corpus delicti rule had been satisfied. Id.

(citation omitted).

      In the instant case, the State presented sufficient evidence that defendant’s

single-vehicle accident, which resulted from impaired driving, speeding, and running

a stop sign, resulted in both property damage to the wrecked vehicle and personal

injury to defendant. As such, the State presented sufficient evidence that defendant



                                          - 11 -
                                  STATE V. HINES

                                 Opinion of the Court



operated the white Rodeo on 9 April 2016 while impaired and in a reckless manner,

sufficient to satisfy the elements of that crime.       See N.C.G.S. § 20-140(a)–(b).

Accordingly, the trial court did not err in denying defendant’s motion to dismiss the

reckless and careless driving charge, and defendant’s argument is overruled.

      NO ERROR.

      Judges CALABRIA and HUNTER, JR. concur.




                                        - 12 -